Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  
The prior art taken alone or in combination neither discloses nor makes obvious the instant devices of claims 41 and 55 as a whole as recited below:


41. (Previously Presented) A microelectronic assembly, comprising: 
a multi-layer structure including multiple layers of dielectric material, wherein the multi-layer structure includes one or more conductive pathways through the dielectric material; 
a first die; 
a second die, wherein the second die is between the first die and a surface of the multi-layer structure; 
a third die, wherein the third die is between the first die and the surface of the multi-layer structure, and 
a plane parallel to the surface of the multi-layer structure extends through the second die and the third die; and 
a fourth die, wherein the fourth die is coupled to the surface of the multi-layer structure; wherein: 
the first die is bonded directly to the second die by first interconnects,
the first die is bonded directly to the third die by second interconnects, and 
the third die includes through-substrate vias (TSVs) through a semiconductor substrate of the third die.


55. (Previously Presented) A microelectronic assembly, comprising: 
a multi-layer structure including multiple layers of dielectric material, wherein the multi-layer structure includes one or more conductive pathways through the dielectric material; 
a first die; 
a second die, wherein the second die is between the first die and the multi-layer structure; 
a third die, wherein the third die is between the first die and the multi-layer structure, and 
a plane parallel to a surface of the multi-layer structure extends through the second die and the third die; and a fourth die, wherein the fourth die is attached to the multi-layer structure; wherein: 
the first die and the second die are attached by first interconnects, 
the first die and the third die are attached by second interconnects, and 
the third die includes through-substrate vias (TSVs) through a semiconductor substrate of the third die.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814